OFFICE         OF   THE     ATTORNEY     GENERAL   OF   TEXAS
                                    AUSTIN




I:on.   I’.   L.   Larr&less,     County Auditor
Ah8rtc.nCounty
Gharton, ‘iexas
i?ear kr.      Liarguess:                               \




                                      Oplnlon Hp.-Ilki   :I,
                                                             to
                                      he: tii.ght-aPJreaaure,r
                                      claim aommissQms.~upon
                                      funds-qranaierrcd ?kpm
                                      run4 toanother within a I
                                      @%seyvat$on & keaiamaW&i



                                                striat $1 has accu-




                              ns as such



    not be..elitltled
                    to any oommlsslons on any
    district money received by him from his pre-
    decessor in offiae.”
        By the lanfuaye of auah statute It Is clear-
ly seen that jt was contemplated by the Leelslature
ucr;.   7.   -. harquess   cenuery 2Oth, '371   jf2



that the cmm.lsslons therein provided for,v.eretL
be paic she treasurer for all scms zf roney recojvqd
by hix fcr the account snd the behefft cl"such dis-
trict an; for ail sms of mcSncy~?aid::utby the dis-
trict as legltln.ateexpenses. Vnder the state 0r
facts as presented by you, it is quite clear t!mt
the district received no money, nor xas any -or.eypaid
out by the district. At represents but a transfer
of f,;ndsi'romone fund to another v::thlnthe dlstlict
itselr. The statute Eakes no =rovislon for aommls-
slcns to be paid the treasurer for transferring funds
within the district.
        You are thererore respectfully advised that
the treasurer of the Conservation b I~eclematlonDis-
trict @i is not entitled tc any ccmlsslcns for hav-
ing made the transfers r.entionedby you.




                           SY   Lloyd ;<,r:;s
                                          tr;:,ng r
                                      i,ssistant